Citation Nr: 0417066	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-18 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant is the remarried widow of the deceased veteran, 
who had active service from May 1965 to May 1969.  She is 
claiming entitlement to Dependency and Indemnity Compensation 
benefits (DIC) as the custodian of the veteran's minor child.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating determination by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A prior claim by the 
appellant for death pension benefits had been finally denied 
in July 1991, but the February 2003 rating action represents 
the initial denial of a claim for DIC benefits.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.  

2.  The veteran died in January 1989 from a myocardial 
infarction and diabetes mellitus; service connection was in 
effect for no disability at the time of the veteran's death.  

3.  The veteran did not serve in Vietnam, and he was not 
exposed to herbicides.  

4.  Neither cardiovascular disease nor diabetes was present 
during service or manifested within one year afterward, and 
neither disorder was etiologically related to service.  



CONCLUSION OF LAW

Entitlement to service connection for the cause of the 
veteran's death is not established.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310, 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The record reflects that through various letters and the 
statement of the case, the RO has notified the appellant of 
the evidence and information needed to substantiate the 
current claim, the information she should provide to enable 
the RO to obtain evidence on her behalf, the assistance that 
VA would provide to obtain evidence and information on her 
behalf, and the evidence that the appellant should submit if 
she did not desire the RO to obtain the evidence on her 
behalf.  See, e.g., the letters addressed to the appellant by 
the RO dated November 12, 2002, and January 10, 2003.  In the 
latter letter, the RO specifically informed the appellant of 
the evidence already of record in support of her DIC claim, 
and of what the evidence must show in order to support the 
claim.  The appellant was then specifically asked to inform 
the RO of any additional evidence or information which she 
thought would support her claim, so that the RO could attempt 
to obtain this additional evidence for her.  Moreover, since 
the appellant was informed of the evidence that would be 
pertinent to her claim and requested to submit such evidence 
or provide the information necessary to enable the RO to 
obtain such evidence, the Board believes that the appellant 
was on notice of the fact that she should submit any 
pertinent evidence in her possession.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

Moreover, extensive VA and private medical records have been 
obtained.  Neither the appellant nor her representative has 
identified any additional evidence or information which could 
be obtained to substantiate the present claim, and the Board 
is also unaware of any such outstanding evidence or 
information.  It was already determined during the veteran's 
lifetime that all of the medical records which might 
corroborate his contentions of being treated for diabetes as 
early as April 1970 had been destroyed or were otherwise not 
available.  The appellant's representative specified on VA 
Form 1-646, dated in April 2004, that the claimant was 
content to rest her appeal on the current evidentiary record.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

The Board also notes that in Pelegrini the U.S. Court of 
Appeals for Veterans Claims (Court) held that the notice 
required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) should at least "precede an initial 
unfavorable AOJ decision on a service-connection claim."  In 
the present case, the initial adjudication of the claim 
occurred in February 2003, after the VCAA letter had been 
sent to the appellant in January 2003.  

Accordingly, the Board will address the merits of the 
appellant's claim.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002).  In addition, 
service connection can be granted for certain chronic 
diseases such as a cardiovascular disease and diabetes if 
manifested to a degree of 10 percent within one year from the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  
38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3).

Effective from May 8, 2001, type II diabetes mellitus is 
subject to presumptive service connection on an Agent Orange 
basis.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

Cardiovascular disease is not among the diseases specified in 
38 U.S.C.A. § 1116(a).  In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of circulatory disorders in humans.  See 38 C.F.R. 
§ 3.309(e); see also 68 Fed. Reg. 27630-27641 (May 20, 2003).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

The veteran died in January 1989 as a result of a heart 
attack which he had suffered only a few hours before his 
death; diabetes was also listed on the Death Certificate as a 
contributory cause of death.  At the time of his death, the 
veteran was not service-connected for any disability.  

The service medical records are devoid of evidence of 
diabetes or cardiovascular disease.  Urinalysis findings in 
November and December 1968 and again in April 1969 were all 
negative for elevated or abnormal sugar/glucose levels.  

In June 1971, more than two years after service, a urinalysis 
and a blood chemistry analysis done at a private hospital 
were also negative for elevated glucose levels.  A diagnosis 
of angina pectoris was first recorded at the same private 
hospital in July 1971.  Subsequent medical records document 
the treatment of hypertensive cardiovascular disease up until 
the veteran's death in 1989.  

In April 1975, the veteran was admitted to the same private 
hospital, and it was reported at this time that he was known 
to be diabetic since the previous March.  A similar medical 
history was reported on official VA examinations in September 
1976 and June 1977 and upon the veteran's admission to a VA 
hospital in May 1979.  

Subsequently, written statements dated in the 1980's were 
received from several private physicians and pharmacists 
indicating that the veteran had been treated for diabetes in 
April 1970, within one year of his separation from active 
service in May 1969.  However, it later was determined that 
these statements were all made from memory many years after 
the fact; and that in every case the underlying 
medical/prescription records were unavailable to corroborate 
these individuals' recollections, which, in any case, were 
contradicted by the available contemporary medical records.  
Earlier, one of these private physicians had reported 
treating the veteran for diabetes only since 1976.  

The Board's review of the evidentiary record has disclosed no 
contemporaneous or persuasive medical evidence of the 
presence of diabetes during service or within one year 
afterward.  Likewise, cardiovascular disease is not shown to 
have been present during service or within the presumptive 
period.  

The appellant currently contends that the veteran served on 
top-secret missions during which planes on which he served 
landed in Vietnam, and that he was exposed to herbicides 
carried on the uniforms of other individuals who boarded 
these planes at these times.  These planes allegedly carried 
drums of Agent Orange as cargo, as well.  These contentions 
by the appellant are based upon statements the veteran 
allegedly made to her during his lifetime.  Earlier, at a 
hearing held in May 1988 during the veteran's lifetime, it 
was contended on behalf of the veteran that he had actually 
served in the defoliated areas of Vietnam immediately after 
his tour of duty in France in 1966.  No mention was made at 
this hearing of the top-secret missions referred to by the 
appellant or of any type of exposure to herbicides except 
direct exposure in the defoliated areas.  In any event, the 
service records directly contradict all of these contentions 
concerning the veteran's exposure to herbicides in Vietnam.  

According to his official service personnel records, the 
veteran's only overseas service was from October 1965 to 
December 1966 in France, and from December 1966 to October 
1968 in Germany.  Otherwise, all of his active service was 
performed within the continental United States.  At both 
overseas locations, the veteran served as a fairly low-level 
administrative clerk, and he had only risen to the pay grade 
of E-3 at the time of his separation from service in May 
1969.  It is thus highly unlikely that the veteran would have 
been included in the crew of flights passing through Vietnam, 
secret or otherwise.  Moreover, the veteran's service records 
reflect no awards or other evidence which would indicate that 
he ever served in Vietnam, or that he was ever exposed to 
herbicides during his active service.  Although the appellant 
has been notified of the deficiencies in the evidence 
supporting her claim, she has not submitted any evidence to 
eliminate or mitigate these deficiencies.  Thus, the 
preponderance of the evidence indicates that the veteran was 
not exposed to herbicides during his active military service.  
It should also be mentioned in this connection that the 
veteran was treated during his lifetime for schizophrenia, 
and that he was on occasions described as actively 
delusional.  The veteran's unreliable memory may perhaps be 
the explanation for the highly unlikely and totally 
uncorroborated accounts of the veteran's exposure to 
herbicides in Vietnam.  

Accordingly, a factual basis has not been presented from 
which to conclude that either the veteran's fatal 
cardiovascular disease or his diabetes was present during 
service, can be presumed to have been incurred or aggravated 
during service, or was otherwise etiologically related to 
service.  Service connection for the cause of the veteran's 
death is therefore not warranted in the present case.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  


	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



